SPRING, J.
(dissenting). The plaintiff, a hatch tender, employed in unloading iron ore at the dock of the defendant, was injured by the breaking of a rope used in hoisting a bucket filled with ore. The rope was a new one, used for the first time the night of the accident, but was rotten at the place where it parted. The ropes were furnished by the defendant, and were delivered over to the men by Grotty, its foreman. To him was intrusted the duty of inspecting ropes. They were purchased from a reliable firm, including the one which broke. They were supplied to Grotty either in a coil to cut up into five or six ropes of the requisite length, or were already cut for him. It does not appear how many he had on hand when he procured the one for the use of the plaintiff, nor does it appear whether they were sound or defective. The accident happened in the night. The deck of the boat on which the plaintiff was working was dimly lighted, and there was no opportunity for him to inspect the rope. His conduct, whether blameless or otherwise, was submitted to the jury, and the evidence is ample to free him from want of care. The principles underlying this case, it seems to me, are elementary. The master is bound to fur*197nish “good and suitable appliances” for his workmen. Byrne v. Eastmans Co. of N. Y., 163 N. Y. 461, 465, 57 N. E. 738; Cone v. D., L. & W. R. R. Co., 81 N. Y. 206, 37 Am. Rep. 491. The care required to be bestowed upon the appliances furnished to his men implies a proper inspection and examination of them by the master. Byrne v. Eastmans Co. of N. Y., supra. This duty may not be delegated by the master, so as to exempt him from liability from its careless performance resulting in the injury. Benzing v. Steinway & Sons, 101 N. Y. 547, 5 N. E. 449; Eastland v. Clarke, 165 N. Y. 420, 429, 59 N. E. 202. The subordinate who performs this work for the master is the alter ego of the latter, not a fellow workman with the other employés. Bailey v. R. W. & O. R. R. Co., 139 N. Y. 302, 34 N. E. 918; Eaton v. N. Y. C. & H. R. R. Co., 163 N. Y. 391, 395, 57 N. E. 609, 79 Am. St. Rep. 600. The assumption of risks incident to his employment by an employé only arises “after the master has discharged his duty of reasonable care to prevent them, or such as are quite as open and obvious to the servant as to the master.” Eastland v. Clarke, 165 N. Y. 420, 427, 59 N. E. 202, and cases cited. There is a class of cases where the appliance becomes defective by use, and this fact is well known to the workman, and an inspection will disclose the wearing away to him as well as to any one, however skilled, and when the appliances are accessible to him to supply any which become defective, that the master may be relieved from liability for injuries to the employé caused by such an appliance. That rule, however, does not apply to an appliance defective when furnished, and which was not obvious to the workman. The cases cited in the prevailing opinion do not go to that extent. In Yaw v. Whitmore, 46 App. Div. 422, 61 N. Y. Supp. 731, cited in the prevailing opinion, a derrick used in hoisting stone in making repairs on the Erie Canal, and which remained stationary for five months, was held to be a permanent structure in contradistinction from a portable one. In the present case the appliance was a derrick connected with the dock in unloading iron ore, and remained fixed year by year. In the Yaw Case this court reasserted the principle that the duty is that of the master to furnish adequate machinery and appliances for his men to carry on the work, and, further, that an exception to this general rule exists where suitable appliances are furnished, but become “temporarily impaired, by reason of the constant use, when the impairment is of such a character to be easily and readily remedied by the servant, a part of whose duty it is to attend to such matters.” Here the rope furnished by the defendant was defective when turned over to the plaintiff. It did not wear out by use, but the master was delinquent in providing an unsafe rope. Its rotten condition was not observable by the plaintiff, for he was carrying on the work at night, with only a lantern for a light, and the defendant employed a foreman to supply the ropes to the men, and that official was supposed to inspect them before handing them out, and a reasonable inspection by him would have discovered this defect. It was not the plaintiff’s duty to inspect new ropes, but that was Crotty’s work. The plaintiff could not make an inspection in the dark of a rope 80 feet long. In the scaffolding cases, which are numerous, the employé usually was en*198gaged with other workmen in erecting a scaffold, and with an opportunity to inspect the lumber used, and an abundance of the proper material was at hand. They have no application to a case like the one under consideration. In Oregan v. Marston, 126 N. Y. 568, 27 N. E. 952, 22 Am. St. Rep. 854, the rope, originally sound, became frayed •and unsafe by use, and its condition was visible to the workmen. '“The rope was swinging before their eyes, and would disclose its approaching weakness on the surface before it became rotten or pulpy 'within, and they were able to know how long it had been used, and so whether prudence required it to be changed.” Page 571, 126 N. Y., page 952, 27 N. E., 22 Am. St. Rep. 854. The court comments on Daley v. Boston & Albany R. R. Co., 147 Mass. 101, 16 N. E. 690, saying, “And that case shows clearly the distinctions between the original defect in the rope provided and one occurring from its use.” None of these cases, as I understand them, trench upon the general rule that the duty is primarily upon the master to furnish reasonably safe appliances for his workmen. This duty cannot be delegated, and, while it is competent proof tending to show a compliance with this obligation that he purchased of a reliable firm the appliance claimed to be defective, yet that fact is only a circumstance, and is not by any means conclusive. If he were to be relieved in that way, the duties of inspection would be destroyed, and the underlying principle that the master’s obligation is insistently with him in the first instance would be rendered nugatory, and no liability would attach, however defective the materials might be. The identical rope which caused the injury was furnished at the supply store of the defendant, and whether Grotty made a proper inspection or not was properly submitted to the jury, although his examination was only cursory.
The judgment should be affirmed, with costs to the respondent.
HISCOCK, J., concurs.